DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 16/962,412 filed 07/15/2020. Claims 1-16 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The examiner has accepted the drawing filed with this application as formal drawing. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 5-6, 11-12 and 14-15 is rejected under 35 U.S.C. 102(a1) as being anticipated by DE (10-2015216576). In claim 1 and 11, DE (10-2015216576) discloses a bearing comprising a first bearing ring (12), a functional module (5/6) for detecting/measuring a measurement variable (see document in IDS paragraph [0010] and for activating state changes for processing information and for providing energy (see prior art document translation paragraph [0006] in IDS), wherein the function module (5/6) is completely enclosed inside the first bearing ring (12) (see fig. 1), a .
Regarding claims 2 and 15, DE (10-2015216576) further discloses a second bearing component (an inner ring (shown but not labeled in fig. 2, a component of the wheel hub 3)) a measurement object (see 9) interacting with the measurement module (5/6) is arrange completely in the inner ring  (see fig.2).
Regarding claims 5-6, DE (10-2015216576) clearly discloses all the elements of the claim above, and the method steps are inherently included during the manufacturing of DE (10-2015216576).
Regarding claim 12, DE (10-2015216576) clearly discloses the plurality of rollers (11a, 11b) radially between the first ring (12) and the second ring (3).
Regarding claim 14, DE (10-2015216576) clearly discloses the claims invention in figs 1-2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over DE (10-2015216576) in view of Klein (5,796,349). DE (10-2015216576) fails to disclose the first bearing ring is made from plastic material by injection molding. Klein discloses a first bearing ring (10/72) is made from a plastic material that is made from an injection molding process (col. 10, lines 15-19). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first ring of DE (10-2015216576) to include a plastic material that is made by injection molding in view of Klein in order to reduce manufacturing cost and to reduce wear and atmospheric contamination. In addition, as seen in figs. 2 and 4, the injection molding process would be molding over and around the functional module during the injection molding process of DE (10-2015216576) in view of Klein.
Claims 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DE (10-2015216576) in view of GB (2521393). DE (10-2015216576) fails to disclose the bearing ring is produced by 3D printing process. GB 2521393 discloses a roller bearing (200) having an outer race (260) and the use of using a 3D printing process as a preferred manufacturing process to produce a high quality bearings (see lines 10-28). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outer bearing ring of DE (10-2015216576) such that the bearing ring is produced by a 3D printing process in view of GB (2521393) in order to improve the quality and accuracy of the bearing without the need for finishing steps.
In addition, the 3D process of GB (2521393) would inherently allow for the first component of DE (10-2015216576) to be printed around the functional module.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DE (10-2015216576) in view of WO (2009-6127959). DE (10-2015216576) fails to disclose the inner ring and the outer ring are plastic. WO (2009-6127959) teaches a rolling bearing such that the rolling elements and/or the inner and outer rings can be made from plastic (see the 12th paragraph below the subtitle “Field of the invention” of the attached translation section of the document). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bearing of DE (10-2015216576) so that the inner ring and outer ring are plastic in view of WO (2009-6127959) in order to reduce the development of frictional heat, reduce manufacturing cost and to reduce weight of the bearing.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DE (10-2015216576) in view WO (2006/02829). DE (10-2015216576) fails to disclose the cage as claimed.  WO (2006/02829) disclose a bearing device for a wheel comprising a cage (9) circumferentially separating a plurality of rollers (5) from one another. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of DE (10-2015216576) to include the cage of WO (2006/02829) in order to allow the roller elements of DE (10-2015216576) to be kept an a constant distance from each other and to allow smooth rotation.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656